Fish, C. J.
As appears from the first question propounded, the action of trover and bail, by amendment of the petition by the plaintiff, was converted into a plain suit of trover for the recovery of the property itself, wherein no recovery was sought for hire, or for the value of the property. As stated in the question, the Civil Code (1910), § 4015, provides: “No suit to recover a debt due by the decedent shall be commenced against the administrator until the expiration of twelve months from his qualification,” etc. A trover suit for the recovery alone of the property therein mentioned is not a “suit to recover a debt due by the decedent/'’ and it is only where the suit is to recover a debt that the exemption applies. See Lanfair v. Thompson, 112 Ga. 487 (2) (37 S. E. 717); Redford v. Lloyd, 147 Ga. 145 (93 S. E. 296). We therefore answer the first question in the negative.
No answer is required to the second question, as it is predicated upon the hypothesis that the first question is answered in the affirmative.

All the Justices concur.